DETAILED ACTION

Status of Claims

This election/restriction requirement is in reply to the application filed on 17 September 2020.    Claims 1-20 are currently pending.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14, drawn a building management system where processors institute a policy with a machine learning engine and train the policy using training data and determine a fault based on temperature, pressure and humidity sensor data and provide the TPH sensor data and the fault to the policy of the machine learning engine and output a corrective action to resolve the fault, and generate a work order for a user based on the TPH sensor data, the determined fault, and the corrective action, classified in class F24F11/30.
II.	Claims 15-20 drawn to a building management system where processors receive first credentials for a first user and grant access to a first user profile including a first dashboard including first information based at least in part on the TPH sensor data and the work order, receive second credentials for a second user and grant access to a second user profile including a second dashboard, classified in class G06Q50/0163.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombination I, has separate utility in instituting a policy with a machine learning engine and train the policy using training data and determine a fault based on temperature, pressure and humidity sensor data and provide the TPH sensor data and the fault to the policy of the machine learning engine and output a corrective action to resolve the fault and subcombination II, has separate utility in receiving first credentials for a first user and grant access to a first user profile including a first dashboard including first information based at least in part on the TPH sensor data and the work order, receive second credentials for a second user and grant access to a second user profile including a second dashboard.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is (571)270-3409.  The examiner can normally be reached on M-F, 8:30 AM to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJAY KONERU/
Primary Examiner, Art Unit 3624